NOT FOR PUBLICATION                          FILED
                       UNITED STATES COURT OF APPEALS                       JUL 7 2022
                                                                        MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                      U.S. COURT OF APPEALS



TYRONE A. LONG,                                    No. 20-17117

                   Plaintiff-Appellant,            D.C. No. 2:19-cv-00334-AC

     v.
                                                   MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                   Defendant-Appellee.

                      Appeal from the United States District Court
                         for the Eastern District of California
                      Allison Claire, Magistrate Judge, Presiding

                                Submitted June 17, 2022**
                                San Francisco, California

Before: BYBEE, CALLAHAN, and COLLINS, Circuit Judges.

          Tyrone Long appeals from the district court’s order affirming the decision of

the Commissioner of Social Security denying his claim for disability insurance

benefits under the Social Security Act. We have jurisdiction under 28 U.S.C.

§ 1291 and review de novo the district court’s decision affirming the denial of

benefits. Benton ex rel. Benton v. Barnhart, 331 F.3d 1030, 1035 (9th Cir. 2003).

*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes that this case is suitable for decision without
oral argument. See FED. R. APP. P. 34(a)(2)(C).
We may set aside such a denial only when the findings of the Administrative Law

Judge (“ALJ”) “are based on legal error or not supported by substantial evidence in

the record.” Id. We affirm.

      1. Long challenges the ALJ’s assignment of “little weight” to the opinion of

his treating psychiatrist, Dr. Briercheck. Because Dr. Briercheck was a treating

physician whose opinion was contradicted by the state agency psychological

consultant, Dr. Foster-Valdez, the ALJ had to provide “specific and legitimate

reasons that are supported by substantial evidence” to reject Dr. Briercheck’s

opinion. Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).1 We conclude

that he did.

      First, the ALJ noted that the opinion of Dr. Briercheck was not backed up by

his own treatment records, which were sparse. “The ALJ need not accept the

opinion of any physician, including a treating physician, if that opinion is brief,

conclusory, and inadequately supported by clinical findings.” Thomas v. Barnhart,

278 F.3d 947, 957 (9th Cir. 2002). There were no mental health records from Dr.

Briercheck during the relevant period to support the opinion that Long had certain

performance limitations. Dr. Briercheck’s opinion was presented in a checkbox

form dated July 17, 2017—more than two years since the last mental status


1
 The “specific and legitimate” standard applies because Long filed his claim
before March 27, 2017. See 20 C.F.R. § 404.1527(c); Woods v. Kijakazi, 32 F.4th
785, 789 (9th Cir. 2022).

                                           2
examination performed by Dr. Briercheck.

      Second, the ALJ appropriately characterized Dr. Briercheck’s evaluation as

inconsistent with relatively normal mental examinations from the relevant

timeframe. See Connett v. Barnhart, 340 F.3d 871, 875 (9th Cir. 2003) (noting the

relevance of such “inconsistencies”). Long reported improvements from 2015 to

2017 and his major depressive disorder was in at least partial remission. Long

reported in some mental examinations being capable of driving, going to the

grocery store, preparing meals, making change at the store, managing finances,

going to the gym four times a week, walking his dog daily, and traveling to Texas

and back.

      Third, the ALJ permissibly viewed Dr. Briercheck’s opinion as giving undue

credence to Long’s subjective complaints, especially given the repeated references

to suspected exaggeration in the medical record. Bayliss, 427 F.3d at 1217

(explaining that an ALJ need not accept a doctor’s opinion when based on the

claimant’s own “subjective complaints”). Other examiners found that Long

“demonstrated voluntary restriction/moderate exaggeration” and “appeared to

manipulate and malinger” his symptoms. We conclude that the ALJ provided

specific and legitimate reasons, supported by substantial evidence, for discounting

the opinion of Dr. Briercheck.

      2. The same standard of providing specific and legitimate reasons,


                                         3
supported by substantial evidence, applies to the ALJ’s decision to discount the

contradicted opinion of an examining psychologist, Dr. Chambers. Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008). Most of the reasons for

discounting Dr. Briercheck’s opinion apply with equal force to Dr. Chambers’

opinion. Dr. Chambers did not review any records from after Long’s alleged

disability onset date. Dr. Chambers’ opinion was based almost entirely on Long’s

own descriptions of his symptoms, which even Dr. Chambers noted were

“exaggerat[ed].” The ALJ reasonably concluded that Dr. Chambers’ evaluation

was inconsistent with the overall medical record, which indicated improvements

during the relevant timeframes and relatively normal mental functionality.

Therefore, the ALJ did not err in discounting Dr. Chambers’ opinion.

      3. Lastly, the ALJ permissibly rejected Long’s own testimony concerning

the severity of his symptoms because the ALJ provided “specific, clear and

convincing reasons” for doing so. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009). The evidence from multiple mental examiners that Long overstated his

symptoms provides a clear and convincing reason to discount his testimony. See

Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989) (explaining that an adverse

credibility finding was supported in part by treating physician’s skepticism of

claimant’s reported pain levels). As noted above, more than one examiner

determined that Long “exaggerat[ed]” his condition. Moreover, for substantially


                                         4
the same reasons discussed earlier, Long’s testimony was inconsistent with the

overall medical record. These grounds provide sufficiently specific, clear and

convincing reasons to reject Long’s testimony.

      AFFIRMED.




                                         5